DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered. Claims 1-2, 6-9, 14-18 and 20-25 have been amended. Claims 3-5, 11-13 and 19 have been cancelled. Therefore, claims 1-2, 6-10, 14-18 and 20-25 are currently pending for the examination.

    Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 6-7, filed on 10/28/2021, with respect to claims 1-2, 6-10, 14-18 and 20-25 have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 1-2, 6-10, 14-18 and 20-25 have been withdrawn.
Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter (Applicant initiated interview summary dated 10/28/2021).
Applicants have amended each of independent claims 1, 9 and 17 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly 

Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 11/29/2021, claims 1-2, 6-10, 14-18 and 20-25 (renumbered as claims 1-18) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“a number of bits for the SFN in the 5G master information block is less than a total number of bits that represent the SFN; and transmitting/receiving the 5G master information block via a physical broadcast channel on a predefined resource and a 5G frequency band over 6 giga hertz (GHz)” in combination with other claim limitations as specified in claims 1, 9 and 17.
Note that the first closest prior art, Ng et al. (US 2015/0181575 A1), hereinafter “Ng”  teaches: generating a master information block (Fig. 1, paragraphs [0039], [0072], MIB scheduled), wherein a number of bits for the SFN in the master information block (Fig. 1, paragraphs [0039], [0072], 2 least significant bits of the SFN) is less than a total number of bits that represent the SFN (Fig. 1, paragraphs [0039], [0072], 10 bits (full SFN)); and transmitting the master information block (Fig. 1, paragraphs [0039], [0072], MIB scheduled) via a physical (Fig. 1, paragraphs [0039], [0072], in subframe #0), wherein the master information block is transmitted at a predefined periodicity (Fig. 1, paragraphs [0039], [0072], periodicity of forty (40) milliseconds (ms) and repetitions made within 40 ms), and wherein a remainder of the total number of bits that represent the SFN are transmitted via the physical broadcast channel separate from the master information block (Fig. 1, paragraphs [0039], [0072], SFN includes 10 bits and the UE 115 can implicitly acquire the two least significant SFN bits by decoding a PBCH and a PBCH is transmitted over 6 Resource Blocks (RBs) in the middle of a DL operating BW).
Note that the second closest prior art, Sayana et al. (US 2013/0250878 A1), hereinafter “Sayana” teaches the master information block comprises a system frame number (SFN) and a physical downlink control channel configuration (Fig. 10A, paragraph [0078], configuration information of ePDCCH 1005 (time-frequency location/search space, DMRS port mapping, and the like).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the second closest prior art, Sayana teaches: As shown in FIG. 10A, an M-MIB 1000 includes information to access M-SIB (s) carrying information specific to an MTC UE, denoted as M-SIB(s), such as configuration information of ePDCCH 1005  (Figs. 10 A, paragraph [0078]). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations (i.e. Sayana’s disclosure-“MTC specific control channel related to the L-PDCCH or the E-PDCCH” is irrelevant to the recitation of amended limitations) as detailed on their entirety.


Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Park et al. (US 10,805,891 B2) entitled: "SYNCHRONIZATION PROCEDURE AND RESOURCE CONTROL METHOD AND APPARATUS FOR COMMUNICATION IN D2D SYSTEM "
• You (US 9,756,656 B2) entitled: "METHOD AND EQUIPMENT FOR RECEIVING SIGNAL AND METHOD AND BASE STATION"
• Hooli et al. (US 9,473,281 B2) entitled: "METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS FOR PROVIDING DYNAMIC UPLINK-DOWNLINK RECONFIGURATION INFORMATION TO USER EQUIPMENT"
• Papasakellariou al. (US 2015/0085717 A1) entitled: "SYSTEM AND METHOD FOR COVERAGE ENHANCEMENTS OF BROADCAST CHANNELS"
• Nory et al. (US 2014/0036747 A1) entitled: "METHOD AND APPARATUS FOR RECEIVING A CONTROL CHANNEL"



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/Primary Examiner, Art Unit 2414